Appeals from decisions of the Workmen’s Compensation Board, filed June 17, 1970 and March 10, 1971. Decedent, employed as a chipper at appellant’s yard, collapsed and died on the employment premises on September 30, 1964. He was observed placing the 13-pound air gun he used in the performance of his employment on a bench and walking towards the back of the building. A few moments later he was seen lying on the floor of the shop, face up. About 15 minutes later an ambulance and the police arrived. Cardiac massage was administered, to no avail. An autopsy was performed and the cause of death was listed as fracture of sternum, traumatic laceration of right atrium and hemoperieardium. Relying upon the evidence submitted and the presumption created by section 21 of the Workmen’s Compensation Law, the board found that decedent sustained an accidental injury arising out of and in the course of employment. This decision is supported by substantial evidence. Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Reynolds, JJ., concur.